 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    BYRON WILLIAMS,                                        Case No. 2:19-cv-00419-GMN-GWF
 8                                          Plaintiff,
             v.                                                           ORDER
 9
      SPRING VALLEY HOSPITAL,
10
                                          Defendant.
11

12          This matter is before the Court on Plaintiff’s Application to Proceed In Forma Pauperis
13   (ECF No. 3), filed on March 29, 2019. Also before the Court is Plaintiff’s Motion to Amend
14   Complaint (ECF No. 7), filed on July 30, 2019.
15          I.      Application to Proceed In Forma Pauperis
16          Pursuant to 28 U.S.C. § 1914(a), a filing fee of $350.00 plus an additional $50
17   administrative fee is required to commence a civil action in federal district court. The court may
18   authorize the commencement of an action without prepayment of fees and costs or security if the
19   plaintiff is granted in forma pauperis status by the Court. 28 U.S.C. § 1915(a)(1). To proceed in
20   forma pauperis, a plaintiff must submit an in forma pauperis application to the Court, accompanied
21   by an In Forma Pauperis Financial Certificate and a copy of the plaintiff’s prison account
22   statement showing the current balance of the account.
23          On March 29, 2019, Plaintiff filed his Application to Proceed In Forma Pauperis (ECF
24   No. 3). Plaintiff represents that he is incarcerated and therefore has no funds available. (See ECF
25   No. 3). He, however, failed to include a copy of his prison account statement showing the current
26   balance of the account pursuant to Local Rule LSR 1-2 which states as follows:
27          When submitting an application to proceed in forma pauperis, an incarcerated or
            institutionalized person must simultaneously submit a certificate from the
28          institution certifying the amount of funds currently held in the applicant’s trust
                                                         1
            account at the institution and the net deposits in the applicant’s account for the six
 1          months before the date of submission of the application. If the applicant has been
            at the institution for fewer than six months, the certificate must show the account’s
 2          activity for this shortened period.
 3          Therefore, Plaintiff is instructed to re-file his Application and Financial Certificate to

 4   include a copy of his prison account statement in accordance with Local Rule LSR 1-2. Plaintiff

 5   shall re-file his Application no later than August 30, 2019.

 6          Plaintiff is notified that when a prisoner brings a civil action IFP, the prisoner is still

 7   required to pay the full amount of the filing fee. The court is required to assess, and when funds

 8   exist, collect an initial partial payment of 20 percent of the greater of: (A) the average monthly

 9   deposits in the prisoner's account or (B) the average monthly balance in the prisoner's account for

10   the six-month period immediately preceding the filing of the complaint. Thereafter, whenever the

11   prisoner's account exceeds $10, the prisoner must make monthly payments of 20 percent of the

12   preceding month's income credited to the prisoners account until the filing fees are paid. The

13   funds are to be forwarded by the agency having custody of the prisoner. 28 U.S.C. § 1915(b)(1),

14   (2). The regular filing fee is $400, consisting of the $350 filing fee and a $50 administrative fee.

15   If an inmate does not qualify for IFP status, he must pay the full $400 filing fee. If the inmate

16   qualifies for IFP status, the $50 administrative fee is waived, and the inmate will only pay the

17   $350 filing fee over time.

18          If Plaintiff chooses to file a new application, he is advised that he must file a fully complete

19   application to proceed in forma pauperis.

20          II.     Motion to Amend

21          Plaintiff requests leave to amend his complaint to add claims and requests for relief.

22   Federal courts must conduct a preliminary screening in any case in which a prisoner seeks redress

23   from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.§

24   1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims that

25   are frivolous, malicious, fail to state a claim upon which relief may be granted or seek monetary

26   relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),(2).

27          The Court has not yet screened Plaintiff’s complaint. The Court will allow Plaintiff to file

28   an amended complaint that will be screened pursuant to 28 U.S.C.§ 1915A. Plaintiff is informed
                                                       2
 1   that the court cannot refer to a prior pleading in order to make his amended complaint complete.

 2   Local Rule 15–1 requires that an amended complaint be complete in itself without reference to any

 3   prior pleading. This is because, as a general rule, an amended complaint supersedes the original

 4   complaint. See Valdez-Lopez v. Chertoff, 656 F.3d 851, 857 (9th Cir. 2011); see Loux v. Rhay,

 5   375 F.2d 55, 57 (9th Cir.1967). Once Plaintiff files an amended complaint, the original pleading

 6   no longer serves any function in the case. Therefore, in an amended complaint, as in an original

 7   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 8          Plaintiff is advised that litigation will not commence upon the filing of an amended

 9   complaint. Rather, the Court will need to conduct an additional screening of the amended

10   complaint pursuant to 28 U.S.C. § 1915(e). Plaintiff shall file his amended complaint no later than

11   August 30, 2019.

12          IT IS HEREBY ORDERED that Plaintiff’s Application to Proceed In Forma Pauperis

13   (ECF No. 3) is denied without prejudice.

14          IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend Complaint (ECF No. 7)

15   is granted.

16          Dated this 31st day of July, 2019.
17

18
                                                          GEORGE FOLEY, JR.
19                                                        UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28
                                                     3
